Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to applicant’s amendment, filed 9/13/2022.
Claims 2 and 11 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “the at least one heat pipe includes at least two heat pipes, where the at least two heat pipes extend parallel to each other and parallel to the rotational axis of the rotor and/or in a V-like arrangement, and where the at least two heat pipes diverge in the shaft part with respect to the rotational axis in a direction extending away from a head part” (emphasis added) (lines 1-5) renders the claim indefinite.  It is unclear how “the at least two heat pipes diverge in the shaft part with respect to the rotational axis” (emphasis added) (lines 4-5) in the event that “the at least two heat pipes extend parallel to each other” (emphasis added).  For examination purposes it is assumed that (i) the at least two heat pipes are parallel to each other or (ii) the at least two heat pipes are in a V-like arrangement such that the at least two heat pipes diverge in the shaft part with respect to the rotational axis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba et al. (US 4,133,230).
Regarding claim 1, Inaba et al. (Figure 2 embodiment) discloses an enclosure, comprising:
A first chamber (Defined by 37) which is thermodynamically open (Figure 2: The first chamber is open via at least opening 40),
A second chamber (Annotated Figure 2) arranged adjacent to the first chamber (Annotated Figure 2), and
A rotor (Defined by at least 33, 34, 13a, 14, 15, 16, 17, 22) which extends from the first chamber into the second chamber (Annotated Figure 2), where the rotor includes:
A shaft part (33) arranged in the second chamber coaxially to a rotational axis of the rotor (Annotated Figure 2), and
A head part (38) which is arranged in the first chamber coaxially to the rotational axis of the rotor (Annotated Figure 2), where a heat dissipation fan (38) is fixedly arranged on the head part and surrounding the head part (Annotated Figure 2), the head part and the heat dissipation fan being rotatably and thermally coupled to the shaft part and rotate simultaneously with the shaft part around the rotational axis of the rotor (Annotated Figure 2 and Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39),
Where the rotor is configured to transfer heat over the shaft part from the second chamber to the head part arranged in the first chamber (Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39), and the heat dissipation fan of the head part is configured to dissipate the heat transferred from the second chamber to the first chamber over the rotor to an environment (Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39), where the heat is dissipated to the environment by an external air flow entering the first chamber and/or by generating a forced convection heat transfer due to rotation of the rotor (Annotated Figure 2 and Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39).

    PNG
    media_image1.png
    443
    661
    media_image1.png
    Greyscale


Regarding claim 3, Inaba et al. discloses an enclosure as discussed above, where at least one heat pipe is (34) arranged inside of the shaft part (Figure 2), where the at least one heat pipe is configured to transfer heat from the second chamber to the heat dissipation fan (Annotated Figure 2 and Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39).
Regarding claim 4, Inaba et al. discloses an enclosure as discussed above, where the at least one of the at least one heat pipe extends into the head part (Annotated Figure 2).
Regarding claim 5, Inaba et al. discloses an enclosure as discussed above, where the at least one heat pipe includes a liquid medium (36) in an internal volume of the at least one heat pipe (Figure 2), the liquid medium comprising ethanol, and/or methanol, and/or water, and/or aqueous ammonia, and/or acetone (Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39: Water, alcohol, etc.).
Regarding claim 8, Inaba et al. discloses an enclosure as discussed above, where a motor is configured to transmit a rotational movement to the rotor (Col. 2, lines 11-42: A motor is defined by 17 and 22), and the motor is arranged adjacently to the shaft part in the second chamber (Figure 2).
Regarding claim 9, Inaba et al. discloses an enclosure as discussed above, where the first chamber includes air openings (Col. 3, lines 1-16: Air is configured to flow from an opening 40 through an opening defined by 39).
Regarding claim 10, Inaba et al. discloses an enclosure as discussed above, where a portion separating the first and the second chamber is defined by a bearing (15) which is configured to support a rotational movement of the rotor (Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39) and which is configured to keep the second chamber thermodynamically closed (Annotated Figure 2 and Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39: The bearing separates the first and second chambers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 4,133,230), and further in view of Pravda (US 3,621,908).
Regarding claim 6, Inaba et al. discloses an enclosure as discussed above.  While the head part defines a vapor chamber arranged in a center of the head part coaxially to the rotational axis of the rotor (Figure 2 and Col. 2, line 54 to Col. 3, line 16, see also Col. 3, lines 17-39: The head part defines a condensing portion of the heat pipe in which vapor phase working fluid is condensed), Inaba et al. does not teach or disclose that the at least one heat pipe includes at least two heat pipes.
Pravda (Figure 3) teaches an enclosure comprising at least: a rotor (Defined by at least 10, 28, 29) including a shaft part (10) coaxially to a rotational axis of the rotor (Col. 1, lines 11-38), a head part (Defined by 35, 36, 36a, and 38), and at least one heat pipe (45, 46), where the head part defines a vapor chamber (i.e. 36 and 36a) arranged in a center of the head part coaxially to the rotational axis of the rotor (Figure 3 and Col. 1, lines 11-38), where the at least one heat pipe includes at least two heat pipes (i.e. 45 and 46) that extend from an internal volume of the shaft part and terminate into the vapor chamber (Figure 3), and where the at least two heat pipes are fluidly coupled to each other to form a system within the rotor (Figure 3: Fluidically coupled via the vapor chamber).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat pipe as disclosed by Inaba et al. in the form of a plurality of heat pipes as taught by Pravda to improve heat transfer efficiency of the enclosure by increasing surface area of heat transmitting devices (i.e. heat pipes) since such a modification would amount to a mere duplication of parts.  Note: It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 4,133,230), and further in view of Dong et al. (US 2006/0066156).
Regarding claim 7, Inaba et al. discloses an enclosure as discussed above.  While Inaba et al. discloses the at least one heat in a center of the shaft part (Figure 2), Inaba et al. does not teach or disclose more than one heat pipe.
Dong et al. discloses an enclosure, comprising at least: a rotor (Defined by at least 26, 56, 50, 60) including a shaft part (26) coaxially to a rotational axis of the rotor (Paragraph 34) and at least one heat pipe (44), where the at least one heat pipe includes at least two heat pipes (Paragraph 40: A plurality of heat pipes 44), where the at least two heat pipes extend parallel to each other and parallel to the rotational axis (68) of the rotor and/or in a V-like arrangement (Figure 4 and Paragraph 45: The at least two heat pipes are arranged at a predetermined angle with respect to the rotational axis).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat pipe as disclosed by Inaba et al. in the form of a plurality of heat pipes as taught by Dong et al. to improve heat transfer efficiency of the enclosure by increasing surface area of heat transmitting devices (i.e. heat pipes) since such a modification would amount to a mere duplication of parts.  Note: It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Regarding the statements on page 5, lines 2-13:
Applicant’s statements regarding the amended application are noted.
Regarding the arguments on page 5, line 14:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 5, line 15:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, there appears to be additional indefiniteness in claim 7.
Regarding the arguments on page 5, lines 16-17:
Applicant alleges that the application is in condition for allowance.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment
Specifically, applicant’s amendment appears to broaden the scope of the claimed invention by deleting the limitations “for an optoelectronic sensor” (See 3/11/2020 claims: claim 1, line 1) and “where the shaft part includes an arrangement configured to mount an optoelectronic sensor device” (See 3/11/2020 claims: claim 1, lines 9-11).
These limitations were clearly indicated in the “Reasons for Allowance” section of the 6/16/2022 Office Action (page 12, line 15 to page 15, line 5) as the reason why the claimed invention distinguished from the cited art, where it was noted that both Inaba et al. and Pravada disclose each and every feature of at least independent claim 1 (See 3/11/2020 claims), except for “an optoelectronic sensor” (See 3/11/2020 claims: claim 1, line 1) and “where the shaft part includes an arrangement configured to mount an optoelectronic sensor device” (See 3/11/2020 claims: claim 1, lines 9-11).
As a result, the amended claims are no longer limited to apparatus comprising “a shaft part including an arrangement configured to mount an optoelectronic sensor device” and are therefore anticipated by at least Inaba et al.
The aforementioned deleted subject matter may be amended back into claim 1 without re-introducing drawings objections if replacement figures show a simple box diagram of a sensor that is coupled to a shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763